Citation Nr: 1009199	
Decision Date: 03/11/10    Archive Date: 03/17/10

DOCKET NO.  08-08 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for nummular eczema of the lower right leg.

2.  Entitlement to an initial compensable evaluation for 
service-connected hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1993 to May 
1993, from April 1994 to April 1997, and from August 2005 to 
November 2006.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from June 2007 and February 2008 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Indianapolis, Indiana.

The June 2007 decision granted service connection for 
nummular eczema and assigned a noncompensable rating, 
effective November 26, 2006.  This rating was increased to 10 
percent, also effective November 26, 2006, in an April 2009 
decision.  

The February 2008 decision granted service connection for 
hypertension and assigned a noncompensable rating.  


FINDINGS OF FACT

1.  The nummular eczema of the Veteran's anterior lower right 
leg covers approximately 5 to 7 percent of the Veteran's body 
and none of his exposed areas, and it requires no more than 
topical therapy. 

2.  The Veteran's hypertension is controlled by continuous 
medication, has not manifested in a history of diastolic 
pressure of predominantly 100 or more, and has not manifested 
by a systolic pressure of predominantly 160 or more. 


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
10 percent for the service-connected nummular eczema are not 
met. 38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2009).

2.  The criteria for a compensable disability rating for 
service-connected hypertension have not been met. 38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.7, 
4.104, Diagnostic Code 7101 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2009)). 
 
The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate a 
claim, as well as the evidence VA will attempt to obtain and 
which evidence the veteran is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction.  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA 
notice requirements, however, may be satisfied if any errors 
in the timing or content of such notice are not prejudicial 
to the claimant.  See Dingess, supra; Pelegrini, supra. 

However, for initial rating claims, where, as here, 
entitlement to disability benefits has been granted and 
initial ratings have been assigned, the original claims have 
been more than substantiated, as they have been proven, 
thereby rendering 38 U.S.C.A. § 5103(a) notice no longer 
required because the purpose that the notice was intended to 
serve has been fulfilled.  Furthermore, once a claim for 
entitlement to benefits has been substantiated, the filing of 
a notice of disagreement with the rating of the disability 
does not trigger additional 38 U.S.C.A. § 5103(a) notice. 
 See Dingess, 19 Vet. App. at 490-491; Dunlap v. Nicholson, 
21 Vet. App. 112 (2007). 
 
Nevertheless, the Board does note that a letter issued in 
February 2007 advised of the evidence needed to substantiate 
the Veteran's initial service connection claims.  This letter 
advised the Veteran of his and VA's responsibilities under 
VCAA, to include what evidence should be provided by him and 
what evidence should be provided by VA.  This letter also 
advised the Veteran as to the type of evidence needed to 
substantiate both the disability rating and effective date 
elements of his claims, pursuant to the Court's holding in 
Dingess, supra.  A May 2008 letter provided further notice of 
how to establish a disability rating and notified the Veteran 
of the rating criteria that are applicable to his nummular 
eczema claim.  

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  38 U.S.C.A. 
§§ 5103 and 5103A.  Specifically, the Board finds that all 
obtainable evidence identified by the Veteran relative to the 
issues on appeal has been obtained and associated with the 
claims folder.  In particular, the Board notes that the RO 
obtained the Veteran's service treatment records and VA 
medical records.  The RO also arranged for the Veteran to 
undergo VA examinations in May 2007 and March 2009.  The 
Board finds that these examination reports are adequate for 
the purpose of determining entitlement to increased ratings.  
These examination reports are thorough and consistent with 
the other evidence of record from the period that is 
currently on appeal.  The examiners elicited from the Veteran 
his history of complaints and symptoms, and provided clinical 
findings detailing the results of the examinations.  For 
these reasons, the Board concludes that the May 2007 and 
March 2009 examination reports in this case provide adequate 
bases for a decision.

The evidence of record provides sufficient information to 
adequately evaluate the claims.  Therefore, no further 
assistance to the Veteran with the development of evidence is 
required, nor is there notice delay or deficiency resulting 
in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 
38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.  Increased Ratings

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2009). 
 
The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 
 
In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson, 
the Court also discussed the concept of the 'staging' of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Id. at 126-127. 



A.  Nummular Eczema

The Veteran is currently assigned a 10 percent rating for his 
service-connected nummular eczema under 38 C.F.R. § 4.118, 
Diagnostic Code 7806.  He essentially contends that a higher 
rating is warranted.

Diagnostic Code 7806 assigns a 0 percent rating for 
dermatitis or eczema affecting less than five percent of the 
entire body or less than five percent of exposed areas 
affected, and; no more than topical therapy is required 
during a period of twelve months.  A 10 percent rating is 
assigned where at least five percent but not more than 20 
percent of the entire body is affected, or at least 5 
percent, but less than 20 percent of exposed areas are 
affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
for a total duration of less than six weeks during the twelve 
month period.  A 30 percent rating is assigned where 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas are affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
for a total duration of six weeks or more, but not 
constantly, during a twelve month period.  The highest rating 
of 60 percent is assigned when more than 40 percent of the 
entire body or more than 40 percent of exposed areas are 
affected, or; constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs is 
required during a twelve month period.
 
Having reviewed the complete record, the Board finds that the 
preponderance of the evidence is against granting a 
disability rating in excess of 10 percent for the Veteran's 
service-connected nummular eczema.  The most probative 
evidence with respect to this claim appears in the VA 
examination report from March 2009.

The March 2009 VA examination report, in relevant part, 
estimates that the Veteran's nummular eczema covers 
approximately 5 to 7 percent of his entire body and is 
localized only to the right anterior lower leg.  It was noted 
not to affect any of the exposed areas of the Veteran's body.  
No significant scarring or disfigurement was noted.  It was 
further noted that the Veteran uses triamcinolone cream 
topically as needed twice per day, usually a few days out of 
the month.  It was noted that the Veteran will notice some 
reddish scaly rash with itching and some discoloration, but 
no weeping is noted.  Otherwise, the condition appeared to be 
essentially stable with no significant progression.  

The Board further notes that an earlier May 2007 VA 
examination report was used to establish service connection 
for this disability.  While this report does not contain an 
estimate of the percentage of the Veteran's body or his 
exposed skin that is affected, it does reflect that the 
Veteran was using topical therapy, triamcinolone 0.1%, twice 
per day as needed.  The Veteran was noted to have initially 
been treated with Cipro when the rash originally developed in 
Iraq, and a January 2007 VA medical record reflects that the 
Veteran was being treated with Cipro for an infection of the 
right testicle.  There is, however, no indication that he has 
required systemic therapy for his nummular eczema at any time 
during the appeals period. 

In summary, the competent medical evidence of record reflects 
that the Veteran's nummular eczema covers approximately 5 to 
7 percent is his total body surface and 0 percent of his 
exposed areas.  These numbers are far less than the 20 to 40 
percent of total body area of exposed surfaces that is 
required for the next higher rating of 30 percent.  Nor has 
the Veteran required systemic therapy for at least six weeks 
in a twelve-month period, which would have also satisfied the 
30 percent rating criteria.  

In light of the above, the Board finds that the preponderance 
of the probative evidence of record is against granting a 
rating in excess of 10 percent for the Veteran's service-
connected nummular eczema of the lower right leg.  The Board 
has considered the doctrine of reasonable doubt; however, as 
the preponderance of the evidence is against the appellant's 
claim, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claim 
must be denied.
 
B.  Hypertension

The Veteran has also requested an increased rating for his 
service-connected hypertension.  This disability is currently 
assigned a noncompensable rating under 38 C.F.R. § 4.119, 
Diagnostic Code 7101.

Under Diagnostic Code 7101 a 10 percent rating is warranted 
where the diastolic pressure is predominantly 100 or more, or 
the systolic pressure predominantly 160 or more.  The 10 
percent rating criteria also provide that a minimum 
evaluation for an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control is 10 percent.  A 20 percent 
disability rating is for consideration where the diastolic 
pressure is predominantly 110 or more, or the systolic 
pressure is predominantly 200 or more.  A 40 percent 
disability rating is for consideration for diastolic pressure 
predominantly 120 or more.  Finally, a 60 percent rating is 
applicable where the diastolic pressure is predominantly 130 
or more.

After a thorough review of the claims folder, the Board finds 
that a preponderance of the evidence of record is against 
assigning a compensable disability rating for the Veteran's 
hypertension.  In reaching this conclusion, the Board finds 
that the most probative evidence of record appears in the May 
2007 VA examination report.  The Board has also considered 
the Veteran's service treatment records and his VA medical 
records.

The May 2007 VA examination report notes that the Veteran was 
started on blood pressure medication in March 2006 while in 
service.  It was noted that the Veteran is currently taking 
two medications daily for high blood pressure and that his 
blood pressure has essentially remained stable.  At the time 
of the examination, the Veteran's blood pressure was 142/88 
in the left arm and 144/90 in the right arm.  A recheck of 
blood pressure showed 140/86 in the left arm.  These readings 
do not reflect a diastolic pressure of predominantly 100 or 
more, nor do they indicate a systolic pressure of 
predominantly 160 or more.  

The Board has also reviewed the Veteran's VA medical records 
and notes that these records do not show systolic or 
diastolic readings that would qualify for a 10 percent 
disability rating.  Specifically, the Board notes January 
2007 readings of 116/80, 120/76, and 120/84.  A March 2007 
record shows blood pressure of 122/70.  An August 2007 record 
shows a blood pressure of 120/60, while a September 2008 
record shows 120/70.  The March 2009 VA examination report 
reflects blood pressure of 128/80.

Next, the Board notes that a 10 percent rating may also be 
assigned for high blood pressure that requires continuous 
medication for control, provided that the Veteran had a 
history of diastolic pressure of predominantly 100 or more.  
Because the Veteran requires continuous medical to control 
his hypertension, the Board has looked particularly closely 
as his service treatment records from the end of his military 
service, which is when he is reported to have begun treatment 
for hypertension.  These records show diastolic pressures of 
72 in July 2004; 74 in April 2006; 80 and 90 in June 2006; 
and 70 and 71 in July 2006.  As neither these records, nor 
any readings obtained since that time, show diastolic 
readings of at least 100, the Board finds that the criteria 
for a 10 percent rating are not met.  

In short, the Board finds that the preponderance of the 
probative evidence of record is against granting a 
compensable disability rating for hypertension.  The Board 
has considered the doctrine of reasonable doubt; however, as 
the preponderance of the evidence is against the appellant's 
claim, the doctrine is not for application.  Gilbert, supra.  
Accordingly, the claim must be denied.

III.  Extraschedular Evaluations

In reaching these conclusions, the Board also has considered 
whether the Veteran is entitled to a greater level of 
compensation for either disability at issue on an extra-
schedular basis.  Ordinarily, the VA Schedule will apply 
unless there are exceptional or unusual factors which would 
render application of the schedule impractical.  See Fisher 
v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2009).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
Veteran's level of disability and symptomatology and is found 
inadequate, the Board must determine whether the Veteran's 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluations for the Veteran's 
service-connected disabilities are inadequate.  A comparison 
between the level of severity and symptomatology of the 
Veteran's disabilities with the established criteria shows 
that the rating criteria reasonably describe the Veteran's 
disability level and symptomatology.

The Board further observes that, even if the available 
schedular evaluations for the disabilities are inadequate 
(which it manifestly is not), the Veteran does not exhibit 
other related factors such as those provided by the 
regulation as "governing norms."  The record does not show 
that the Veteran has required frequent hospitalizations for 
either of these disabilities.  Indeed, the record does not 
reflect that he has been hospitalized for either of these 
disabilities at any time.  Additionally, there is not shown 
to be evidence that either of these disabilities interferes 
with the Veteran's employment.  The Board finds that the 
evidence does not demonstrate an exceptional or unusual 
clinical picture beyond that contemplated by the rating 
criteria.  

In short, there is nothing in the record to indicate that 
this service-connected disabilities on appeal cause 
impairment with employment over and above that which is 
contemplated in the assigned schedular ratings.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  The Board, therefore, has 
determined that referral of this case for extra-schedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) is not 
warranted.


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for nummular eczema of the lower right leg is denied.

Entitlement to an initial compensable evaluation for service-
connected hypertension is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


